internal_revenue_service department of the treasury index number washington dc ramisemat telephone number iooqiteos refer reply to cc dom p si - plr-119124-98 date january a a dl year dear this letter responds to the letter dated september and subsequent correspondence submitted by the authorized representative of x on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on a the sole shareholder and president of x represents that dil x was intended to be an s_corporation and that a form_2553 election by a small_business_corporation was prepared by x's accountant and signed by a taxable_year form_2553 for x with that of another s_corporation being formed simultaneously and two copies of the latter form were filed thus no form_2553 was filed for x for x's year taxable_year for year x filed form_1120s u s income_tax return for an corporation and a filed form_1040 u s individual_income_tax_return consistent with x being an s_corporation however the accountant accidentally confused the to be effective for x's year sec_1362 of the code provides that if -- a an election under sec_1362 date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year the secretary determines that there was reasonable_cause is made for any taxable_year after the b based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's year sié6os es a es taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours gigned j thomas hines j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes fof
